 Case 1:19-cv-00199-RJJ-PJG ECF No. 48 filed 04/21/20 PageID.571 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROBERT ANNABEL, II,

               Plaintiff,
                                                             CASE No. 1:19-CV-199
v.
                                                             HON. ROBERT J. JONKER
JOSEPH NOVAK, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 38) and Defendant’s Objections (ECF No. 41). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . as a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Defendant’s Objection. After its review, the Court finds

that Magistrate Judge Green’s Report and Recommendation, which recommends denying
    Case 1:19-cv-00199-RJJ-PJG ECF No. 48 filed 04/21/20 PageID.572 Page 2 of 4



Defendant’s motion for summary judgment based on failure to exhaust (ECF No. 38), is factually

sound and legally correct.

        The Magistrate Judge carefully and thoroughly considered the evidentiary record, the

parties’ arguments, and the governing law. He properly found that Defendant failed to show the

absence of a genuine issue as to material fact relating to Plaintiff’s exhaustion of administration

remedies relating to Plaintiff’s July 2016 claims.1 Implicitly invoking Siggers v. Campbell, 652

F.3d 681 (6th Cir. 2011), Defendants premise their objections primarily on Plaintiff’s alleged

failure to raise retaliation during the hearing on his misconduct ticket. The gist of their objection

is that Siggers requires a prisoner to exhaust a retaliation claim based on a misconduct ticket

during the misconduct hearing itself.2

        The Magistrate Judge considered Siggers and found that Defendants had failed to satisfy

their burden on summary judgment. The Court agrees. Defendants primarily base their assertion

on the Hearing Report, completed by Defendant Wood, that stated Plaintiff did not mention

retaliation during his misconduct hearing.       But as the Magistrate Judge observed, this is



1
  Defendants have not moved for Summary Judgment on exhaustion grounds relating to Plaintiff’s
claims about the April 2016 misconduct ticket.
2
  Defendants’ interpretation of Siggers may be overbroad. If the prisoner disputes the conduct
the ticket alleges, it makes sense to require exhaustion during the hearing because the factual basis
of the ticket is implicated. A retaliatory motive undermines the credibility of the officer’s
statement, which is usually the primary evidence in the case and is necessarily part of the hearing.
But when the prisoner does not dispute the conduct charged in the ticket, but claims that the
officer actually wrote the misconduct charge to retaliate, when he or she would not have written
the ticket otherwise, Siggers may not require the prisoner to raise the issue in the misconduct
proceeding. An earlier unpublished decision of the Sixth Circuit, Reynolds-Bey v. Harris, 428
F. App’x 493 (6th Cir. 2011), suggests the filing of retaliatory misconduct reports is a grievable
issue under the MDOC policy directives. The Court need not press further on the issue here,
however, because even if Siggers is read as broadly as Defendants suggest, as set out above there
is a factual dispute about whether Defendant raised retaliation during the misconduct hearing that
precludes summary judgment.
                                                  2
 Case 1:19-cv-00199-RJJ-PJG ECF No. 48 filed 04/21/20 PageID.573 Page 3 of 4



insufficient to grant Defendants’ summary judgment because there is record evidence that creates

a genuine issue of material fact about this. Plaintiff avers in Paragraph 11 of his Amended

Complaint, which was signed under the penalty of perjury in compliance with 28 U.S.C. § 1746

that he argued during the hearing that the July 2016 insolence charge was retaliatory. (ECF No.

27, PageID.329). And in a sworn declaration, Plaintiff stated that “At the July 26, 2019,

misconduct hearing conduct by [Defendant] Woods, I argued that [Defendant] Novack wrote the

insolence ticket in retaliation[.]” (ECF No. 30-1, PageID.517). In their objections Defendants

suggest there is reason to doubt the veracity of such a statement, however, these arguments do not

demonstrate that no genuine issue of material fact remains that would entitle them to summary

judgment.

       The question remains whether the fact issues must be resolved by a jury, or whether an

evidentiary hearing or bench trial would be appropriate. In their Objections Defendants request

that if the Court finds that a factual issue remains—which it has—the Court order an evidentiary

hearing, or bench trial, on the threshold issue of exhaustion, before the case proceeds to the merits.

The Sixth Circuit Court of Appeals has determined that “disputed issues of fact regarding

exhaustion under the PLRA present[] a matter of judicial administration that could be decided in

a bench trial.” Lee v. Willey, 789 F.3d 673, 678 (6th Cir. 2015). This includes credibility

determinations. Id. at 680. This district has recognized and approved the procedure. Jackson v.

Coronado, No. 2:18-cv-19, 2019 WL 3886541 (W.D. Mich. Aug. 19, 2010). The matter should

be remanded to the Magistrate Judge to conduct an evidentiary hearing, or bench trial, and to file

a Report and Recommendation to the District Judge on the disputed factual issue.




                                                  3
 Case 1:19-cv-00199-RJJ-PJG ECF No. 48 filed 04/21/20 PageID.574 Page 4 of 4



         For all these reasons, the Court concludes the Defendants’ motion must be denied, for the

very reasons delineated by the Magistrate Judge.

                                         CONCLUSION

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 38) is approved and adopted as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 29) is DENIED.

         IT IS FURTHER ORDERED that this matter is REMANDED to the Magistrate Judge

for the purpose of conducting an evidentiary hearing, or bench trial, on the disputed issue of fact

regarding exhaustion; and for submission of a Report and Recommendation to the District Judge

on that issue.




Dated:      April 21, 2020                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
